 

Exhibit 10.2

 

PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND ARE BEING FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION IN A CONFIDENTIAL TREATMENT REQUEST UNDER
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE SYMBOL
“[***]” IN THIS EXHIBIT INDICATES THAT INFORMATION HAS BEEN OMITTED.

 

AMENDMENT NO. 1

TO

CREDIT AGREEMENT

 

This AMENDMENT NO. 1 (this “Amendment”), dated as of December 5, 2012, is
entered into among SAExploration Holdings, Inc., a Delaware corporation
(“Parent”), SAExploration, Inc., a Delaware corporation (“SAE”), SAExploration
Seismic Services (US), LLC, a Delaware limited liability company (the “Delaware
Subsidiary Borrower”) and NES, LLC, an Alaskan limited liability company (the
“Alaskan Subsidiary Borrower” and, together with Parent, SAE and the Delaware
Subsidiary Borrower, the “Credit Parties”) the Lenders party hereto, and CP
Admin Co LLC, as Administrative Agent (the “Administrative Agent”), amends the
Credit Agreement dated as of November 28, 2012 (the “Credit Agreement”) entered
into among the Credit Parties, the Administrative Agent and the Lenders party
thereto. Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement.

 

WITNESSETH:

 

WHEREAS, the Credit Parties have requested that the Required Lenders and the
Administrative Agent amend the Credit Agreement to effect the changes described
below in Section One;

 

WHEREAS, the Required Lenders and the Administrative Agent desire to amend the
Credit Agreement to effect such changes;

 

WHEREAS, Section 11.12 of the Credit Agreement provides that the Credit
Agreement may be amended, modified and waived from time to time;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

 

SECTION ONE Amendments.

 

(a)      The definitions in Section 1.01 of the Credit Agreement listed below
shall be amended and restated in their entirety as set forth below:

 

(1)         ““Asset Sale” shall mean any sale, transfer or other disposition by
Parent or any of its Subsidiaries to any Person (including by way of redemption
by such Person) other than to Parent or a Wholly-Owned Subsidiary of Parent of
any asset (including, without limitation, any capital stock or other securities
of, or Equity Interests in, another Person), but (x) excluding sales of assets
pursuant to Sections 8.02(ii), (vi), (vii) (viii), (ix), (x), (xi) and (xiii)
and (y) any other sale, transfer or disposition (for such purpose, treating any
series of related sales, transfers or dispositions as a single such transaction)
that generates Net Sale Proceeds of less than $1,000,000.”

 

 

 

 

(2)         ““Change of Control” shall mean (i) Parent shall at any time cease
to own directly 100% of the Equity Interests of SAE, (ii) SAE shall at any time
cease to own directly 100% of the Equity Interests of the Delaware Subsidiary
Borrower or the Alaskan Subsidiary Borrower, (iii) prior to the occurrence of a
Qualified IPO or a Qualified Merger, the Permitted Holders shall at any time and
for any reason fail to own at least 51% of the economic interests and at least
66% of the voting interests in Parent’s capital stock (determined on a fully
diluted basis), (iv) prior to the occurrence of a Qualified IPO, any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act)
other than the Permitted Holders shall have obtained the power (whether or not
exercised) to elect a majority of the Board of Directors of Parent, (v) after
the occurrence of a Qualified IPO or a Qualified Merger, the Permitted Holders
shall at any time and for any reason fail to own at least 40% of the economic
interests and at least 51% of the voting interests in Parent’s capital stock,
(vi) after the occurrence of a Qualified IPO, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act) other than the
Permitted Holders is or shall become the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of 25% or
more on a fully diluted basis of the economic or voting interests in Parent’s
capital stock, (vii) the Board of Directors of Parent shall cease to consist of
a majority of Continuing Directors, (viii) Jeff Hastings shall cease to be a
Senior Executive Officer of Parent and SAE or Brian Beatty shall cease to be a
Senior Executive Officer of Parent and SAE (in each case (a) for any reason
other than his death or disability, or (b) due to his death or disability, and a
successor satisfactory to the Required Lenders does not assume his
responsibilities and position within 30 days of such cessation) or (ix) a
“change of control” or similar event shall occur as provided in any Qualified
Preferred Stock (or the documentation governing the same).”

 

(3)         ““Consolidated EBITDA” shall mean, for any period, Consolidated Net
Income for such period (without giving effect to (x) any extraordinary gains,
(y) any non-cash income (other than equipment revenue), and (z) any gains or
losses from sales of assets other than inventory sold in the ordinary course of
business) adjusted by adding thereto (in each case to the extent deducted in
determining Consolidated Net Income for such period), without duplication, the
amount of (i) total interest expense (inclusive of amortization of deferred
financing fees and other original issue discount and banking fees, charges and
commissions (e.g., letter of credit fees and commitment fees)) of Parent and its
Subsidiaries determined on a consolidated basis for such period, (ii) provision
for taxes based on income and foreign withholding taxes for Parent and its
Subsidiaries determined on a consolidated basis for such period, (iii) all
depreciation and amortization expense of Parent and its Subsidiaries determined
on a consolidated basis for such period, (iv) in the case of any period
including the fiscal quarter of Parent ended December 31, 2012, the amount of
all fees and expenses incurred in connection with the Transaction during such
fiscal quarter and (v) in the case of any period including the fiscal quarter of
Parent ended December 31, 2012 and the two fiscal quarters of Parent ended June
30, 2013, the amount of all fees and expenses incurred in connection with a
Qualified Merger (or any proposed transaction that failed to close, but had such
transaction closed would have constituted a Qualified Merger), with respect to
such Qualified Merger (or proposed failed Qualified Merger). For the avoidance
of doubt, it is understood and agreed that, to the extent any amounts are
excluded from Consolidated Net Income by virtue of the proviso to the definition
thereof contained herein, any add backs to Consolidated Net Income in
determining Consolidated EBITDA as provided above shall be limited (or denied)
in a fashion consistent with the proviso to the definition of Consolidated Net
Income contained herein. Notwithstanding anything to the contrary contained
above, for purposes of determining Consolidated EBITDA for any Test Period which
ends prior to the first anniversary of the Funding Date, Consolidated EBITDA for
all portions of such period occurring prior to the Funding Date shall be
calculated in accordance with the definition of Test Period contained herein.”

 

(4)         ““Net Cash Proceeds” shall mean for any event requiring a repayment
of Loans pursuant to Section 4.02, as the case may be, the gross cash proceeds
(including any cash received by way of deferred payment pursuant to a promissory
note, receivable or otherwise, but only as and when received) received from such
event, net of reasonable transaction costs (including, as applicable, any
underwriting, brokerage or other customary commissions and reasonable legal,
advisory and other fees and expenses associated therewith) received from any
such event. In the context of a merger or other consolidation, (x) the cash on
hand and in banks (including marketable securities) of parties to such merger or
consolidation other than the Credit Parties and their Subsidiaries immediately
prior to the consummation of such merger or consolidation net of a proportionate
share of reasonable transaction costs (including, as applicable, any
underwriting, brokerage or other customary commissions and reasonable legal,
advisory and other fees and expenses associated therewith) and net of any such
cash that is paid out or to be paid out (other than as a Dividend under Section
8.03(viii)) to any Person other than a Credit Party or wholly owned Subsidiary
of a Credit Party upon or after the consummation of such merger or consolidation
pursuant to and in accordance with its terms shall be counted towards, and
treated as, Net Cash Proceeds of such merger or consolidation, (y) consideration
received by the stockholders of Parent pursuant to the repayment of Shareholder
Subordinated Notes permitted to be made in accordance with Section 8.04(x), the
payment of any merger consideration, or the payment of any consideration in
connection with the redemption or other sale of Equity Interests in Parent
pursuant to and in accordance with the terms of such merger or consolidation
shall be treated as a Dividend under Section 8.03(viii) irrespective of the
source of such payment, actual flow of funds or characterization of such
payments as something other than a dividend, and (z) the issuance of Shareholder
Subordinated Notes pursuant to Section 8.04(x)(c) shall not be treated as a
Dividend or be subtracted from such cash on hand in determining Net Cash
Proceeds.”

 

 

 

(5)         ““Qualified IPO” shall mean (i) a bona fide underwritten sale to the
public of common stock of Parent pursuant to a registration statement (other
than on Form S-8 or any other form relating to securities issuable under any
benefit plan of Parent or any of its Subsidiaries, as the case may be) that is
declared effective by the SEC and such offering results in Net Cash Proceeds
received by Parent of at least $25,000,000 or (ii) a Qualified Merger where the
Parent, or the surviving party of the Qualified Merger, is or will become a
publicly listed company; provided that after giving effect to any such offering,
the market value of shareholders’ equity in Parent shall be at least
$80,000,000.”

 

(b)      The following definition shall be added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:

 

(1)         ““Qualified Merger” shall have the meaning provided in Section
8.02(ix).”

 

(c)      Section 4.02(b) shall be amended and restated in its entirety as set
forth below:

 

“In addition to any other mandatory repayments pursuant to this Section 4.02, on
each date on or after the Funding Date upon which Parent or any of its
Subsidiaries receives any Net Cash Proceeds from any capital contribution or any
sale or issuance of its Equity Interests (other than (i) issuances of Equity
Interests to Parent or any Subsidiary of Parent by any Subsidiary of Parent,
(ii) any capital contributions to any Subsidiary of Parent made by Parent or any
Subsidiary of Parent or (iii) sales or issuances of Parent Common Stock to
employees, officers and/or directors of Parent and its Subsidiaries (including
as a result of the exercise of any options with respect thereto) in an aggregate
amount not to exceed $1,000,000 in any fiscal year of Parent) or if Parent or
any of its Subsidiaries receives Net Cash Proceeds as the result of a merger or
consolidation in accordance with Section 8.02(ix), an amount equal to (x) if the
issuer of such Equity Interests, participant in such merger or consolidation or
recipient of such capital contribution is Parent, (A) if such capital
contribution or such sale or issuance of Equity Interests or such merger or
consolidation is consummated prior to June 30, 2013 (or, if a bona fide merger
agreement has been executed and the delay in closing prior to June 30, 2013 is
solely due to the receipt of an approval from the Securities and Exchange
Commission, prior to September 30, 2013), 0% and (B) if such capital
contribution or such sale or issuance of Equity Interests or such merger or
consolidation is consummated after such date, 50% and (y) 100%, if the issuer of
such Equity Interests or recipient of such capital contribution is a Subsidiary
of Parent, in each case of the Net Cash Proceeds of such capital contribution or
sale or issuance of Equity Interests or such merger or consolidation, as
applicable, shall be applied on such date as a mandatory repayment in accordance
with the requirements of Section 4.02(g).”

 

(e)      Section 8.02 shall be amended by adding the following Section 8.02(ix),
which shall be inserted following Section 8.02(viii), with the subsequent
subsections of Section 8.02 renumbered accordingly, and read as follows:

 

“(ix)         On or after February 15, 2013, Parent may merge or consolidate
with and into, or be dissolved or liquidated into, a special purpose acquisition
company (or a subsidiary thereof) identified by Parent in writing to
Administrative Agent and Lenders prior to the Closing Date (a “Qualified
Merger”), so long as (i) Parent is the surviving or continuing entity of any
such merger, consolidation, dissolution or liquidation or the surviving or
continuing entity has assumed all obligations under this Agreement pursuant to
documentation acceptable to the Administrative Agent, (ii) any security
interests granted to the Collateral Agent for the benefit of the Secured
Creditors pursuant to the Security Documents in the assets of Parent shall
remain in full force and effect and perfected (to at least the same extent as in
effect immediately prior to such merger, consolidation, dissolution or
liquidation) and all actions required to maintain said perfected status have
been taken, (iii) the shareholders of Parent shall receive no consideration
therewith other than Dividends permitted to be made in accordance with Section
8.03, (iv) such merger or consolidation results in Net Cash Proceeds received by
Parent or the Borrowers of at least $25,000,000 and such Net Cash Proceeds shall
be applied as set forth in Section 4.02(b), and (v) after giving effect to any
such offering, the market value of shareholders’ equity in Parent shall be at
least $80,000,000;”

 

(f)       Section 8.03(viii) shall be amended and restated in its in entirety as
set forth below:

 

“Parent may pay Dividends in an aggregate amount not to exceed (x) 50% of the
Net Cash Proceeds of all issuances of Equity Interests by Parent (other than
sales or issuances of Parent Common Stock to employees, officers and/or
directors of Parent and its Subsidiaries (including as a result of the exercise
of any options with respect thereto and other than in connection with a
Qualified Merger) and (y) the lesser of $27,500,000 and 62% of the Net Cash
Proceeds received by Parent as the result of a Qualified Merger, in each case,
following the Funding Date, provided that in each case (a) all mandatory
prepayments in respect of such issuance shall have been completed in accordance
with Section 4.02, (b) no Default or Event of Default shall have occurred or
could reasonably be expected to result from such Dividend, (c) no Material
Contract Termination Event shall have occurred and be continuing, and (d) in the
case of a Dividend issued pursuant to clause (y), such Dividend may not be paid
until Consolidated EBITDA for the period of twelve consecutive calendar months
then last ended for which financial statements are available is at least
$33,000,000; and”

 

 

 

 

(g)      Section 8.04(x) shall be amended and restated in its entirety as set
forth below:

 

“Indebtedness of Parent under the Shareholder Subordinated Notes (a) issued
after the Effective Date in connection with a redemption or repurchase of Parent
Common Stock pursuant to Section 8.03(v), (b) purchased with the proceeds of
Dividends permitted pursuant to Section 8.03(ix) or (c) issued on the date of
consummation of the Qualified Merger in an aggregate principal amount pursuant
to this clause (c) not to exceed $17,500,000; provided that, in the case of this
clause (c), (x) payments in respect of such Shareholder Subordinated Notes shall
not exceed 10% per annum and (y) payments on such Shareholder Subordinated Notes
shall be payable in cash only if (1) no Default or Event of Default has occurred
and is continuing and (2)(i) if such payment date is on or prior to March 31,
2013, as of such payment date the Total Leverage Ratio (as set forth in the
officer’s certificate delivered pursuant to Section 7.01(f) for the fiscal
quarter or fiscal year, as the case may be, of Parent then last ended for which
financial statements are available) is less than 2.50:1:00 or (ii) if such date
is after March 31, 2013, Parent is in compliance with the financial covenants
contained in Sections 8.07 through 8.11, inclusive, on a Pro Forma Basis;”

 

(h)      Section 8.14(a) shall be amended and restated in its entirety as set
forth below:

 

“Parent will not, and will not permit any of its Subsidiaries to, issue (i) any
Preferred Equity, except as permitted under paragraph (c) of this Section 8.14,
or (ii) any redeemable common stock or other redeemable common Equity Interests
other than common stock or other redeemable common Equity Interests that is or
are redeemable at the sole option of Parent or such Subsidiary, as the case may
be. Notwithstanding the preceding sentence, in the event of a Qualified Merger
to which Parent is a party, the other party to such Qualified Merger may have
issued common stock and warrants convertible to common stock, redeemable or
convertible at the option of the holder, in which event such common Equity
Interests shall be permitted and may remain outstanding with respect to Parent
or the surviving entity, as the case may be.”

 

SECTION TWO Delayed Effectiveness. This Amendment shall automatically become
effective as of January 31, 2013 (the “Amendment No. 1 Effective Date”), without
any further action being required of any party to the Credit Agreement. The
Lenders and the Administrative Agent acknowledge and agree that the Credit
Parties have relied upon the inevitable effectiveness of this Amendment as a
material inducement to enter into the Credit Agreement. Prior to the Amendment
No. 1 Effective Date, this Amendment is coupled with an interest, irrevocable
and may not be amended or modified except by a written instrument signed by the
Credit Parties and Required Lenders.

 

SECTION THREE Reference to and Effect on the Credit Agreement. On and after the
Amendment No. 1 Effective Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring the Credit
Agreement, and each reference in each of the Credit Documents to “the Credit
Agreement,” “thereunder,” “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment. The Credit Agreement and each of the other Credit
Documents, except as specifically amended by this Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the
Credit Documents, nor constitute a waiver of any provision of any of the Credit
Documents.

 

SECTION FOUR Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or electronic mail shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

SECTION FIVE Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[Signature Pages Follow]

 

 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first written above.

 

CREDIT PARTIES:       SAEXPLORATION HOLDINGS, INC.         By: /s/ Brent
Whiteley     Name: Brent Whiteley     Title: Chief Operating Officer, Chief    
Financial Officer and Secretary         SAEXPLORATION, INC.         By: /s/
Brent Whiteley     Name: Brent Whiteley     Title: Chief Operating Officer,
Chief     Financial Officer and Secretary         SAEXPLORATION SEISMIC SERVICES
(US), LLC         By: /s/ Brent Whiteley     Name: Brent Whiteley     Title:
Chief Operating Officer, Chief     Financial Officer and Secretary         NES,
LLC         By: /s/ Brent Whiteley     Name: Brent Whiteley     Title: Chief
Operating Officer, Chief     Financial Officer and Secretary         CP ADMIN CO
LLC,   as Administrative Agent and a Lender         By: /s/ Jonathan Tunis    
Name: Jonathan Tunis     Title: Authorized Signatory  

 

 

 

REQUIRED LENDER:       [***]       By:  /s/ [***]   Name: [***]   Title: [***]  
     

 

 

 

REQUIRED LENDER:       [***]         By: [***]           By:  /s/ [***]    
Name: [***]     Title: [***]          

 

 

 

 

REQUIRED LENDER:       [***]         By: [***]           By:  /s/ [***]    
Name: [***]     Title: [***]          

 

 

 

 

REQUIRED LENDER:       [***]         By: [***]           By:  /s/ [***]    
Name: [***]     Title: [***]          

 

 

 

 

REQUIRED LENDER:       [***]       By:  /s/ [***]   Name: [***]   Title: [***]  
     

 



 

